DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Makino (US 20170090625) in the view of Hara (US 20150317009).
Regarding claim 1: Makino teaches a touch electrode structure (Fig. 11), comprising: a substrate (Fig. 1 and paragraph [0045] substrate 1); a plurality of first electrode series formed on a first surface of the substrate in a first direction, wherein each of the first electrode series comprises a plurality of first electrodes (Figs. 1 & 11 and paragraph [0050, 0188-0190] teach a plurality of first electrode series Y1-Y5 formed on a first surface of the substrate in a first direction wherein each of the electrode series comprises a plurality of first electrodes); a plurality of second electrode series formed on the first surface of the substrate in a second first direction, wherein each of the second electrode series comprises a plurality of second electrodes; and wherein each of the second electrode series comprises (Figs. 1, 11-14 and paragraph [0050, 0188-0196] teach a plurality of second electrode series X17-X20 formed on the first surface of the substrate 1 in a second direction comprising a plurality of second electrodes in each series; wherein the each of the second electrode series comprises at least one electrode group the at least one electrode group comprises two of the second electrodes, the two of the second electrodes are electrically connected to each other on the first surface of the substrate as shown by AR_X19, and at least one of the second electrodes is electrically connected to, through the at least one connecting wire, one of the second electrodes adjacent to the at least one of the two of the second electrodes Arb_X19).
Makino does not explicitly disclose at least one connecting wire formed on a second surface of the substrate.
However, Hara teaches at least one connecting wire formed on a second surface of the substrate (Figs. 4-7 and paragraph [0018, 0021, 0024-0025, 0087-0093]). It would have been obvious for a person skilled in the art, at the time of the invention to modify Makino’s invention by including above teachings of Hara, because the at least one connecting wire formed on a second surface of the substrate can result in reduced noise during the touch detection which can lead to higher accuracy touch position detection, as taught by Hara.

Regarding claims 2 & 7: Makino teaches wherein each of the second electrode series comprises a plurality of electrode groups, and two adjacent ones of the electrode groups are electrically connected to each other through the at least one connecting wire (Figs. 1, 11-14 and paragraph [0050, 0188-0196]  teach wherein each of the second electrode series comprises a plurality of electrode groups, and two adjacent ones of the electrode groups are electrically connected to each other through the at least one connecting wire specifically see Arb_X19 in Fig. 14 showing ). 

Regarding claims 3 & 8: Makino teaches wherein a shape of each of the two second electrodes in each of the electrode groups is rectangular, and the two second electrodes in each of the electrode groups are electrically connected to each other through a connecting part between the two second electrodes (Figs. 1, 11-14 and paragraph [0050, 0188-0196] teach the two of the second electrodes are rectangular and are electrically connected to each other via a connecting part as shown by AR_X19). 

Regarding claim 6: Makino teaches a capacitive touch system, comprising: a touch panel comprising a touch electrode structure, the touch electrode structure (Figs. 1 & 11 and paragraph [0002-0003, 0050, 0188-0190])comprising: a substrate (Fig. 1 and paragraph [0045] substrate 1); a plurality of first electrode series formed on a first surface of the substrate in a first direction, wherein each of the first electrode series comprises a plurality of first electrodes (Figs. 1 & 11 and paragraph [0050, 0188-0190] teach a plurality of first electrode series Y1-Y5 formed on a first surface of the substrate in a first direction wherein each of the electrode series comprises a plurality of first electrodes); a plurality of second electrode series formed on the first surface of the substrate in a second first direction, wherein each of the second electrode series comprises a plurality of second electrodes; and wherein each of the second electrode series comprises at least one electrode group, the at least one electrode group comprises two of the second electrodes, the two of the second electrodes are electrically connected to each other on the first surface of the substrate, and at least one of the two of the second electrodes is electrically connected to, through the at least one connecting wire, one of the second electrodes adjacent to the at least one of the two of the second electrodes; and a touch (Figs. 1, 11-14 and paragraph [0050, 0094-0095, 0188-0196] teach a plurality of second electrode series X17-X20 formed on the first surface of the substrate 1 in a second direction comprising a plurality of second electrodes in each series; wherein the each of the second electrode series comprises at least one electrode group the at least one electrode group comprises two of the second electrodes, the two of the second electrodes are electrically connected to each other on the first surface of the substrate as shown by AR_X19, and at least one of the second electrodes is electrically connected to, through the at least one connecting wire, one of the second electrodes adjacent to the at least one of the two of the second electrodes Arb_X19; and a touch detection unit electrically connected to the touch electrode structure and configured to detect a touch signal).
Makino does not explicitly disclose at least one connecting wire formed on a second surface of the substrate.
However, Hara teaches at least one connecting wire formed on a second surface of the substrate (Figs. 4-7 and paragraph [0018, 0021, 0024-0025, 0087-0093]). It would have been obvious for a person skilled in the art, at the time of the invention to modify Makino’s invention by including above teachings of Hara, because the at least one connecting wire formed on a second surface of the substrate can result in reduced noise during the touch detection which can lead to higher accuracy touch position detection, as taught by Hara.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Makino (US 20170090625), in the view of Hara (US 20150317009), and in the view of Maruyama (US 20190107905).

Regarding claims 4 and 9: Combination of Makino and Hara does not explicitly disclose wherein each of the two second electrodes in each of the electrode groups comprises: a first triangular part; a second triangular part; and a connecting part, wherein a shape of the first triangular part and a shape of the second triangular part are opposite to each other, the connecting part is a straight line, and the first triangular part and the second triangular part are electrically connected to each other through the connecting part.
However, Maruyama teaches wherein each of the two second electrodes in each of the electrode groups comprises: a first triangular part; a second triangular part; and a connecting part, wherein a shape of the first triangular part and a shape of the second triangular part are opposite to each other, the connecting part is a straight line, and the first triangular part and the second triangular part are electrically connected to each other through the connecting part (Figs. 1-3 and paragraph [0008-0010, 0044-0050]). It would have been obvious for a person skilled in the art, at the time of the invention to modify combination of Makino and Hara by including above teachings of Maruyama, because using such design configuration of electrodes as shown by Maruyama is very well-known and widely used in the art, it’s merely an alternate design of the electrodes while achieving similar results as electrodes shown by Makino. The rationale would have been to use a known method or technique to achieve predictable results.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Makino (US 20170090625), in the view of Hara (US 20150317009), in the view of Maruyama (US 20190107905), and further in the view of Guo (US 20140168536).
Regarding claims 5 and 10: Combination of Makino, Hara, and Maruyama teach wherein each of the two second electrodes in each of the electrode groups comprises: a first triangular part; a second triangular part; and a connecting part, wherein a shape of the first triangular part and a shape of the (Maruyama in Figs. 1-3 and paragraph [0008-0010, 0044-0050]). See claim 4 rejection for combination reasoning of Makino and Maruyama, same rationale applies here.
Combination of Makino, Hara, and Maruyama do not explicitly disclose a shape of the connecting part is a diamond.
However, it would have been an obvious matter of design choice to shape the connecting part as a diamond shape, since it has been held that absent persuasive evidence that a particular shape of a claimed apparatus was significant, that shape is a matter of design choice that one of ordinary skill in the art would find obvious.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Furthermore, Guo teaches a shape of the connecting part is a diamond (Fig. 4 and paragraph [0043-0044]). It would have been obvious for a person skilled in the art, at the time of the invention to modify combination of Makino, Hara, and Maruyama by including above teachings of Guo, because using such design configuration of electrodes as shown by Guo is very well-known and widely used in the art, it’s merely an alternate design of the electrodes while achieving similar results as electrodes shown by Makino and Maruyama. The rationale would have been to use a known method or technique to achieve predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIT CHATLY/Primary Examiner, Art Unit 2622